Exhibit 10.2(26)

 

AMENDMENT NO. 30

 

TO THE

 

UPS RETIREMENT PLAN

 

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

 

WHEREAS, the Plan, as adopted and amended from time to time, was amended and
restated in its entirety, effective as of January 1, 1976 to comply with the
Employee Retirement Income Security Act of 1974; and

 

WHEREAS, the Plan has been amended on a number of occasions since January 1,
1976, the most recent being Amendment No. 29; and

 

WHEREAS, this amendment to the Plan is adopted to credit part-time employees
with 190 hours of service for any month in which such employees worked at least
one hour of service for such month.

 

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the Plan, the UPS Retirement Plan is hereby amended as follows:

 

1. Section 1.1(w), Hour of Service, is hereby amended by deleting the last
sentence of the seventh paragraph regarding part-time employees in its entirety
and replacing it with the following new sentence:

 

“Prior to January 1, 2000, such Participant shall be credited with 108 Hours of
Service for each such month; provided however, if crediting such Participant
with 190 Hours of Service for such month would result in a greater benefit, then
such Participant shall be credited with 190 Hours of Service.”

 

2. Except as amended herein, the Plan as in effect before this Amendment No. 30
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by its Board of Directors on this 20th day of
August 2005, has caused this Amendment No. 30 to be adopted.



--------------------------------------------------------------------------------

ATTEST:       UNITED PARCEL SERVICE OF AMERICA, INC. /s/ Allen E. Hill       /s/
Michael L. Eskew

Allen E. Hill

Secretary

     

Michael L. Eskew

Chairman